                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                     EUGENE DIVISION



S.D., and ex rel. D.D. and                                        Case No. 6: 17-cv-00770-MK
Next Fhend o/M.D                                                                      ORDER
               Plaintiff,

       vs,

CLIDE SAIKI, et al.,


               Defendants.


AIKEN, District Judge:

       Magistrate Judge Jolie Russo 1 filed her Findings and Recommendation ("F&R") (doc.

76) recommending that defendants' Motion to Dismiss (doc. 65) should be granted. 2 The matter

is now before me. See 28 U.S.C. § 636(b)(l)(B) and Fed. R. Civ. P. 72(b).



       1
           This case was originally assigned to Magistrate Judge Jolie Russo. Subsequent to the
filing of the F&R, the case was reassigned to Magistrate Judge Mustafa Kasubhai on October 15,
2018.
         2
           Magistrate Judge Russo also recommended granting plaintiffs' counsel's Motion to
Withdraw. (doc. 73) This Comt previously granted that motion (doc 79) to clarify plaintiffs'
ability to file objections to the F&R.
PAGE I -ORDER
        When either party objects to any portion of a magistrate judge's F&R, the district court

must make a de novo determination of that portion of the magistrate judge's report. See 28

U.S.C. § 636(b)(l); McDonnell Douglas Corp. v. Commodore Business lvfachines, Inc., 656 F.2d

1309, 1313 (9th Cir. 1981), cert denied, 455 U.S. 920 (1982).

        Plaintiffs have filed timely objections 3 ( doc. 88), and defendants have filed a response to

those   objections    (doc.     91 ).   Thus,    this   Comi    reviews    the   F&R      de   novo.

        This Comi has carefully reviewed plaintiffs' objections, exhibits, and ancillary requests

made in their emergency and amended petitions (docs. 90 and 92). The Court finds no enor in

Judge Russo's analysis, and thus adopts the F&R in its entirety. Fmiher, plaintiffs' requests to

transfer this case to United States Bankruptcy Comi in the District of Oregon are DENIED.

Also, given that, in adopting the F&R, this Court is granting plaintiff sixty days from this order

to find substitute counsel, plaintiffs motion for extension of time (doc. 96) GRANTED IN

PART, however, all other requests made in that motion are DENIED.

                                         CONCLUSION

        This Comi adopts Magistrate Judge Russo's F&R (doc. 76). Accordingly, defendant's

Motion to Dismiss (doc. 65) is GRANTED, and plaintiffs' Third Amended Complaint is

dismissed, without prejudice.

        Plaintiffs shall file a Status Report with Magistrate Judge Kasubhai within 60 days of this

order, apprising him as to whether they have obtained substitute counsel or will proceed pro se.

Thereafter, discovery and pretrial deadlines shall be reset. Fmiher, all discovery disputes and

other requests for relief will be resolved once an appropriate amended complaint have been filed

with Comi.
        3
         This Comi twice granted motions from plaintiffs for extensions of time to file
objections. The Court now grants plaintiffs third motion for extension of time (doc. 87) only to
the extent that plaintiffs' filed objections (doc. 88) are deemed timely.

PAGE2-0RDER
       Finally, as noted above, plaintiffs' Motion for Extension of Time (doc. 87) is GRANTED

only to the extent that plaintiffs' objections (doc, 88) are timely. Plaintiffs' other requests for

relief (doc. 90 and 92) are DENIED. Further, plaintiff's Emergency Motion for Extension

of Time (doc. 96) is GRANTED IN PART and DENIED IN PART. Plaintiffs are granted

sixty days from this order to continue to seek alternate representation. All other requests in the

motion are denied at this time.

IT IS SO ORDERED.

       Dated this�), day of January, 2019.



                                          Ut1.c,co: Vl
                                           Ann Aiken
                                   United States District Judge




PAGE 3 -ORDER
